Title: From Thomas Jefferson to Robert Barclay, 4 November 1806
From: Jefferson, Thomas
To: Barclay, Robert


                        
                            Sir
                     
                            Washington Nov. 4. 06.
                        
                        Your letter of Oct. 21. has been duly recieved. I caused an enquiry to be made into the state of mr
                            Barclay’s accounts and now send you the result as communicated to me by the Secretary of the Treasury. it is possible that
                            mrs Barclay petitioning Congress for any balance due, on the ground of maintaining the family, Congress may order paiment
                            to her in her own right. the case I believe will be a new one, and therefore it’s result cannot be foretold. Accept my
                            salutations & respects.
                        
                            Th: Jefferson
                     
                        
                    